Case 5:18-cr-00258-EJD Document 811-4 Filed 06/02/21 Page 1 of 4




        Exhibit 4
             Case 5:18-cr-00258-EJD Document 811-4 Filed 06/02/21 Page 2 of 4




LANCE WADE
 (202) 434-5755
lwade@wc.com




                                          November 18, 2020

Via Email

Mr. Jeffrey Schenk, Esquire
Mr. Robert Leach, Esquire
Mr. John C. Bostic, Esquire
Ms. Vanessa Baehr-Jones, Esquire
Assistant United States Attorneys
United States Attorney’s Office
Northern District of California
150 Almaden Blvd. Suite 900
San Jose, CA 95113

            Re:    United States v. Elizabeth Holmes – No. CR-18-00258-EJD (N.D. Cal.)

Dear Counsel:

        This letter responds to your October 29, 2020, Brady letter re LIS (“Brady Letter”) and
related correspondence.

            1. The general descriptions of government personnel contained in the Brady Letter—
               such as “an AUSA,” “FBI agents,” “a Postal Inspector,” an “SEC attorney,”
               “government attorneys,” “attorneys for the government,” “a paralegal,” “IT
               Department Representative” and “ALS Supervisor”— fail to provide Ms. Holmes
               adequate information for the preparation of her defense. Many of these individuals
               could be witnesses, and they need to be specifically identified. For each numbered
               paragraph in the Brady Letter, please identify specific government personnel involved
               in the relevant communications.

            2. Based on the Brady Letter, it appears that many different components and personnel
               of the United States Attorney’s Office for the Northern District of California were
               deeply involved in the government’s failure to obtain and preserve critical evidence
               regarding Theranos’ LIS, and that the importance of this evidence was long known to
               the government in the years prior to the Theranos’ assets being assigned for the
               benefit of creditors. The extensive involvement of personnel in your office presents
       Case 5:18-cr-00258-EJD Document 811-4 Filed 06/02/21 Page 3 of 4


Re: United States v. Holmes
November 18, 2020
Page 2

          obvious conflict of interest concerns. Please explain what your office is doing to
          address these conflicts and ensure that these matters are being investigated fairly.

       3. Please produce all 302s, MOIs, or notes of interviews (formal or informal) of the
          government personnel who you identify in connection with our request in #1 above.
          If those witnesses have testified before a grand jury, please produce their transcripts.
          If they have produced documents, please produce those materials to us. Disclosure of
          these materials is required under Brady, Giglio, Jencks, and/or Rule 16.

       4. Many of the documents identified in the Brady Letter may be needed as trial exhibits.
          As I am sure you know, Ms. Holmes’ Sixth Amendment right to present a defense
          trumps any privilege claim that the government may have over such documents.
          Please produce all documents that you have withheld. If you refuse to produce those
          documents, please provide a privilege log of the materials you are withholding so that
          we have a basis to litigate this issue.

       5. Based on the materials produced recently, it appears that the government is actively
          using a grand jury to gather large amounts of evidence regarding LIS issues.
          Virtually none of these materials relate to any actions of Ms. Holmes. The
          government’s efforts to investigate individuals other than Ms. Holmes for potential
          unlawful conduct relating to LIS is exculpatory of Ms. Holmes. Therefore, pursuant
          to Brady and Giglio, please:

              a. identify all witnesses who you have contacted or subpoenaed in connection
       with the ongoing LIS investigation;

               b. produce all subpoenas served in connection with the ongoing LIS
       investigation;

              c. produce all communications with witnesses (or counsel for same) in
       connection with the ongoing LIS investigation;

               d. produce any proffer or immunity agreements that the government has entered
       into with witnesses (or counsel for same) in connection with the ongoing LIS
       investigation;

               e. identify any witnesses who the government has identified as targets or subjects
       of the ongoing LIS investigation; and

                 f. produce all statements of witnesses or their counsel (or summarize oral
       statements) made during the course of the ongoing LIS investigation that: (i) relate to
       government knowledge of the LIS or technical information or expertise needed to access
       it; (ii) suggests that someone other than Ms. Holmes was responsible for the
       “decommissioning” of the LIS; (iii) suggests that nothing improper happened in
        Case 5:18-cr-00258-EJD Document 811-4 Filed 06/02/21 Page 4 of 4


Re: United States v. Holmes
November 18, 2020
Page 3

       connection with the “decommissioning” of the LIS; or (iv) would otherwise be
       responsive to the requests set forth in my August 4, 2020 letter on LIS.

       6. Pursuant to Brady and Giglio, please produce all documents and communications
          relating to efforts by the government to obtain the following software:




       7. Please confirm that you identified the correct year in paragraph 48 of your Brady
          Letter.

       8. Pursuant to Brady and Giglio, please produce all evidence (including internal
          documents, notes, and correspondence) regarding the need to have the original
          hardware (i.e., the physical servers) to access LIS and/or the effects of the
          government’s failure to obtain that hardware prior to its disposal by the Theranos
          assignee.

       9. Your July 23, 2020 letter states that: “shortly after receiving the [LIS] hard drive,
          government counsel corresponded with Theranos counsel by telephone in an effort to
          gain access to the data. During those calls, Theranos counsel confirmed that they
          were unaware of any additional information or software that would further facilitate
          government access to the data.” Your Brady Letter and related productions provide
          no evidence regarding these post-production calls “to gain access to the data.” Please
          produce all evidence (notes, internal emails, or any other documents) relating to the
          calls referenced in the July 23 letter.

       Given the current schedule in this matter, we would appreciate your prompt attention to
these matters, and a response by COB Monday, November 23.


                                                    Sincerely,




                                                    Lance Wade

cc:    Jeff Coopersmith, Esq. (by email)
